Aulisi, J.
Appeal from a judgment of the County Court of Schoharie County convicting defendant of attempted petit larceny. The sole issue raised by defendant is whether the evidence is sufficient to sustain his conviction. Defendant’s retention of the check after its return had been demanded several times, his presentation of that cheek at the bank two days following the barroom incident, and his insistence -that the check be cashed clearly constitute conduct which goes beyond the stage of mere preparation (People v. Collins, 234 N. Y. 355) and fall within the purview of acts which carry the criminal project “ ‘ forward within dangerous proximity to the criminal end to be attained ’ ” (People v. Ditchik, 288 N. Y. 95, 96). As *576noted by the trial court, but for the bank’s honoring of the stop payment order, the check would have been cashed and defendant would then have been able to proceed with his avowed intention of disposing of a portion of the proceeds. Judgment affirmed. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Cooke, JJ., concur in memorandum by Aulisi, J.